Citation Nr: 1037738	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-35 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to February 
1977.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for bilateral hearing loss.

FINDING OF FACT

There is no competent evidence showing that hearing loss 
currently exists.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are 
reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in a January 2006 
letter, which advised the Veteran what information and evidence 
was needed to substantiate her claim for service connection, as 
well as what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained by 
VA.  

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, post service treatment records, and VA 
examination reports.  The Veteran has not reported any treatment 
for hearing loss, and withdrew her request for a Board hearing.  
In April 2006, she indicated that she had no other evidence to 
submit.  

In this case, the Veteran was notified and aware of the evidence 
needed to substantiate her claim, the avenues through which she 
might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The Veteran participated in the claims process by 
responding to the notice letter and writing in to withdraw her 
hearing request.  The Veteran was provided with a meaningful 
opportunity to participate in the claims process.  Moreover, as 
the Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of events 
or content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.

The Veteran has filed a claim for service connection for 
bilateral hearing loss.  She stated that she served as a radio 
operator in service and had her ears on the headphones.  

Service treatment records are negative for complaints or findings 
of hearing loss in service.  Post service treatment records are 
likewise negative for any complaints or findings of hearing loss.  
When describing her medical history to the VA psychiatric 
examiner in 2005, she mentioned multiple general medical health 
problems, but did not mention hearing loss.  The Veteran has not 
reported receiving treatment for hearing loss at any time, nor 
has she provided any lay observation as to the nature, severity 
or existence of any current hearing loss.  

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, 
there is no competent evidence of the presence of current hearing 
loss.

The Board acknowledges that a VA examination has not been 
conducted with regard to her claim for service connection for 
bilateral hearing loss.  However, the Secretary is obligated to 
provide a veteran with a medical examination or to obtain a 
medical opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent evidence on 
file for the Secretary to make a decision on the claim.  McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006); see 38 U.S.C. § 
5103A(d)(2).  

In this case, there is no competent medical or lay evidence of 
the current existence of hearing loss.  As noted above, none of 
the medical evidence reflects complaints or findings of hearing 
loss, and the Veteran has not provided any lay observation that 
she currently suffers from hearing loss.  Rather, she has simply 
requested service connection for the disorder.  Merely claiming 
service connection for a condition, without providing lay 
observation establishing the current existence of symptoms, does 
not constitute competent evidence of a current disorder.  Thus, 
in the absence of competent evidence of the current existence of 
hearing loss, a VA examination in this case is not required.  Id.

In summary, as there is no evidence that the Veteran currently 
suffers from hearing loss, the claim for service connection for 
that disorder is denied.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


